Per Curiam :
For the reasons assigned in the opinion in City Real Estate Co. v. MacFarland (121 App. Div. 652) on the appeal from the order granting leave, to sue the committee, the order denying; the motion to set aside the service upon the committee should have been granted.
It follows that the Order denying the, motion to" vacate the service should' be reversed, with ten dollars costs and disbursements,, and motion granted; with ten dollars costs. . '
i Present -— Patterson, P. J., Ingraham, La-ughlin,. Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars -costs.